DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has a PCT/US17/25520 with a filing date of 03/31/2017.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being obvious over Mizutani (US 9,797,734) in view of Koike (US 2007/0046449) and Stayton (US 2009/0184862).
As to claims 1,  Mizutani teaches vehicular monitoring system (Fig. 1 item 10 “Vehicle”), comprising
a plurality of sensors (Fig. 1 item 40 “camera” and item 42 “radar”) positioned on an (7:52-58 “camera target object” Fig. 2 step s1.  Note that a camera and radar both inherently have a field of view; 8:9 “radar target object”), wherein the fields of view (Fig. 1 shows partial field of view)
wherein the plurality of sensors are configured to provide first data indicative of the objects (Id.); 
at least one radar sensor  (8:9 “radar target object”); and 
at least one processor (Fig. 1 item 44 “Object Recognition ECU”)  (Fig. 4 S14 “success or failure judgement of matching cancellation condition” see also Fig. 6 S32 compares distance of object detected by camera and radar), 
wherein the at least one processor is configured to provide a warning (Fig. 1 item 24 “warning device”) 
Although Mizutani teaches a warning device 24 shown in Fig. 1 which presumably provides alerts to the driver regarding possible collisions, Mizutani does not say whether the warning device provides a warning when given a discrepancy of a detected object by the camera and radar.  In other words, Mizutani does not provide a warning based on the quality or lack 
In the same field of endeavor, Koike teaches “In step S114, the determination device 25 determines whether or not the object detected by the cameras and the object detected by the radar are identical in the aforementioned manner. If the determination result is "YES", the process proceeds to step S115, the flag value is fixed as "101", and the subroutine is terminated. If the determination result is "NO", the process proceeds to step S116, the flag value is fixed as "10", and the subroutine is terminated. Because the object detected by the radar is more reliable than the object detected by the cameras in this case.  The flag value "100" indicates that the object is detected in a state in which the position detection accuracy of the millimeter-wave radar in angular orientation is low and the flag value "101" indicates that the object is detected in a state in which the position detection accuracy of the cameras is low while a desired position detection accuracy of the radar in distance orientation is secured. In this condition, the detection accuracy of the cameras can be improved by changing the imaging condition such as various parameters in stereomatching in accordance with the detection result of the radar (Para. 77-78).” 
In view of the teachings of Koike, it would have been obvious to a person having ordinary skill at the time of filing to include a flag as taught by Koike to the anti-collision and warning system of Mizutani in order to inform the driver of a possible discrepancy regarding the matching as taught by Mizutani in order to determine whether the object detected by both sensors is identical thus affording the driver an opportunity to choose which sensor, e.g. radar, to rely on thereby improving overall accuracy of the matching algorithms as taught by Mizutani and safety.  
Mizutani is directed to matching an object from camera data and radar data.  Thus, one would be motivated to find ways to improve said matching.  Tracking is a good solution to improve matching because if the suspected same object is detected by both the camera and radar as moving in the same direction then it is even more likely that the object being detected by both sensors is in fact the same object.  Tracking is also useful in keeping “track” of the surrounding vehicles for the purpose of providing continuous information with regard to the preventing collision thus improving the anti-collision system as taught in Mizutani.  
In the same field of endeavor, Strayton teaches “systems and methods consistent with embodiments of the present invention may employ tracking data from any two or more sensors, attempt to correlate the tracking data, and based on such correlation of failure to correlate, determine what type of advisory to provide, if any. For example, sensors providing tracking data may comprise any two or more of the following: IR (Infrared), optical, LIDAR (Light Detection and Ranging), radar, secondary surveillance (independent of TCAS), TCAS, ADS-B (Automatic Dependent Surveillance-Broadcast), aural, Doppler radar or any other sensor now known or later developed for providing tracking data (Para. 8).”
In view of the teachings of Strayton, it would have been obvious to a person having ordinary skill in the art at the time of filing to include tracking with the matching as taught by Mizutani because tracking an object improves the situational awareness needed for surveillance of possible collisions thus affording the driver with more information thus improving the overall anti-collision capabilities of Mizutani.  
Strayton also teaches a traffic collision avoidance system that “monitors the airspace around an aircraft.”  
In further view of Strayton, it would have been obvious to one having ordinary skill in the art at the time of filing that the platform for which the sensors are used could be an aircraft because the platform and sensors mutually exclusive.  In other words, the platform, e.g. vehicle, has an independent design and function separate from that of the sensors.  One of ordinary skill would know that the sensors could be used in the same way for any moving platform, e.g. ship.  As such, substituting a vehicle for an aircraft would have the same predictable result of improving collision avoidance for the aircraft.  See MPEP I Rationale (B).  
Also, TCAS provides 360 degree worth of coverage around the aircraft in order to monitor possible other aircraft coming from any direction which is important for anti-collision purposes.  As such, it would have been obvious to maximize coverage in order to improve the number of detections of possible collisions thereby improving safety.  The Examiner notes that aircraft have a TCAS antenna on top of the fuselage and the bottom fuselage.
As to claims 2 and 10, Mizutani teaches a vehicular monitoring system (Fig. 1 item 10 “Vehicle”), comprising: 
a first sensor (Fig. 1 item 40 “camera”) positioned on a vehicle (Fig. 1), the first sensor configured to sense an object within a field of view for the first sensor and to provide first data indicative of a location of the object (7:52-58 “camera target object” Fig. 2 step s1.  Note that a camera and radar both inherently have a field of view), 
wherein the object is external to the vehicle (The sensors are pointed outward); 
a radar sensor (Fig. 1 item 42 “RADAR) positioned on the vehicle (Fig. 1), the radar sensor configured sense the object within the field of view and to provide second data indicative of a location of the object (“radar target object”); and
at least one processor (Fig. 1 item 44 “Object Recognition ECU”) 
 the at least one processor configured to compare a sample of the first data and a sample of the second data for determining whether to verify an accuracy of the first data from the first sensor without tracking the object with the second data (Fig. 4 S14 “success or failure judgement of matching cancellation condition” see also Fig. 6 S32 compares distance of object detected by camera and radar), 
wherein the at least one processor is configured to provide a warning (Fig. 1 warnging device 24) 
Although Mizutani teaches a warning device 24 shown in Fig. 1, Mizutani does not say whether the warning device provides a warning when given a discrepancy of a detected object by the camera and radar.  
In the same field of endeavor, Koike teaches “In step S114, the determination device 25 determines whether or not the object detected by the cameras and the object detected by the radar are identical in the aforementioned manner. If the determination result is "YES", the process proceeds to step S115, the flag value is fixed as "101", and the subroutine is terminated. If the determination result is "NO", the process proceeds to step S116, the flag value is fixed as "10", and the subroutine is terminated. Because the object detected by the radar is more reliable than the object detected by the cameras in this case.  The flag value "100" indicates that the object is detected in a state in which the position detection accuracy of the millimeter-wave radar in angular orientation is low and the flag value "101" indicates that the object is detected in a state in which the position detection accuracy of the cameras is low while a desired position detection accuracy of the radar in distance orientation is secured. In this condition, the detection accuracy 
In view of the teachings of Koike, it would have been obvious to a person having ordinary skill at the time of filing to include a flag as taught by Koike to the anti-collision and warning system of Mizutani in order to inform the driver of a possible discrepancy regarding the matching as taught by Mizutani in order to determine whether the object detected by both sensors is identical thus affording the driver an opportunity to choose which sensor, e.g. radar, to rely on thereby improving overall accuracy of the matching algorithms as taught by Mizutani and safety.  
Mizutani is directed to matching an object from camera data and radar data.  Thus, one would be motivated to find ways to improve said matching.  Tracking is a good solution to improve matching because if the suspected same object is detected by both the camera and radar as moving in the same direction then it is even more likely that the object being detected by both sensors is in fact the same object.  Tracking is also useful in keeping “track” of the surrounding vehicles for the purpose of providing continuous information with regard to the preventing collision thus improving the anti-collision system as taught in Mizutani.  
In the same field of endeavor, Strayton teaches “systems and methods consistent with embodiments of the present invention may employ tracking data from any two or more sensors, attempt to correlate the tracking data, and based on such correlation of failure to correlate, determine what type of advisory to provide, if any. For example, sensors providing tracking data may comprise any two or more of the following: IR (Infrared), optical, LIDAR (Light Detection and Ranging), radar, secondary surveillance (independent of TCAS), TCAS, ADS-B (Automatic 
In view of the teachings of Strayton, it would have been obvious to a person having ordinary skill in the art at the time of filing to include tracking with the matching as taught by Mizutani because tracking an object improves the situational awareness needed for surveillance of possible collisions thus affording the driver with more information thus improving the overall anti-collision capabilities of Mizutani.  
As to claims 3 and 11, Mizutani in view of XYZ teaches the system/method of claims 2/11, wherein the first sensor is an optical sensor (Mizutani: Fig. 1 item 40 “camera”).
As to claims 4 and 12, Mizutani in view of XYZ teaches the system/method of claim 2/10, wherein the vehicle is an aircraft (as discussed I claim 1).
As to claims 5 and 13, Mizutani in view of XYZ teaches the system/method of claim 2/10, wherein the vehicle is an automobile (Mizutani: Fig. 1 “vehicle” and Fig. 3 shows automobiles).
As to claims 6 and 14, Mizutani in view of XYZ teaches a system/method of claim 2/10s, further comprising a vehicle controller (Mizutani: Fig. 1 at least items 14, 16, 18, and 20) configured to control a speed or direction of the vehicle based on the first data (Mizutani: 4:33-44 “a driving power control system 14, a vehicle stability assist system 16 (hereinafter referred to as a “VSA system 16”), a collision mitigation brake system 18 (hereinafter referred to as a “CMBS 18”), an electric power steering system 20 (hereinafter referred to as an “EPS system 20”)”).
As to claims 7 and 15, Mizutani in view of XYZ teaches the system/method of claim 2/10, wherein the at least one processor is configured to determine whether the object is a collision threat for the vehicle based on the first data (Mizutani: 8:47-54 “the EPS ECU 36 implements the steering assist control process. Through the warning device 24, the object recognition ECU 44 issues a predetermined warning (e.g., outputs a warning sound or a warning display) responsive to the TTC”).
As to claim 8, Mizutani in view of XYZ teaches the system of claim 2, wherein the at least one processor is configured to compare the location indicated by the first data to the location indicated by the second (Figs. 2 and 4-6 are directed to matching the location of an object detected by the camera and radar especially Fig. 5).
As to claims 9 and 16, Mizutani in view of XYZ teaches the system of claim 2, further comprising a third sensor coupled to the vehicle, the third sensor configured to sense a second object within a field of view for the third sensor and to provide third data indicative of a location of the second object, wherein the second object is external to the vehicle, wherein the radar sensor is configured to sense the second object within the field of view for the third sensor, wherein the second data is indicative of a location of the second object, wherein the at least one processor is configured to track the second object using the third data from the third sensor, wherein the at least one processor is configured to compare a sample of the third data and a sample of the second data for verifying an accuracy of the third data from the third sensor without tracking the second object with the second data, and wherein the at least one processor is configured to provide a warning in response to a discrepancy between the third data and the second data
In view of the teachings of Strayton, it would have been obvious to a person having ordinary skill in the art at the time of filing to use a third sensor such as LIDAR in addition to the camera and radar as taught by Mizutani in view of because more sensors mean more information thus improving the reliability of the overall object detection and tracking.  Thus, one would be motivated to include the LIDAR sensor which also has good resolution in order to perform multi-sensor detection, matching and tracking thereby improving overall reliability of the anti-collision system in Mizutani.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delcheccolo teaches “The sensor data is then provided to a Multiple Hypothesis Tracker (MHT) 152 for data association of new track data provided by the sensors 170 in the respective local coordinate system associated with each track. In the case where a new target is detected and no track file exists for the new target, the MHT initiates a new track for each new target.”
Preston (US 8,001,860) teaches “A vehicle sensor system consisting of video, radar, ultrasonic or laser sensors, oriented to obtain a 360 degree view around the vehicle for the purpose of developing a situation or scene awareness.”
Kunzi (US 9,875,661) teaches “a plurality of sensors, the plurality of sensors configured to detect collision threats within a predetermined distance of the vehicle; and a processor.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648